Citation Nr: 1228394	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss and tinnitus.

The RO in Oakland, California, currently has jurisdiction over the Veteran's VA claims folder.

By a February 2010 decision review officer (DRO) decision, service connection was established for hearing loss of the left ear, evaluated as noncompensable (zero percent) effective from May 30, 2008.  Nothing in the record reflects the Veteran appealed either the initial rating assigned or the effective date thereof.  Accordingly, the Board finds that this aspect of the Veteran's appeal has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record also reflects the Veteran initially requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and such a hearing was scheduled for May 2012.  However, the record reflects the Veteran cancelled his hearing request, and the Board will proceed with adjudication of his claim based upon the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record does not reflect that the Veteran has a hearing loss disability of the right ear as defined by VA regulations.

3.  The evidence of record reflects that the Veteran's tinnitus is related to military service.
CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss of the right ear.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).

2.  Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's tinnitus.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

Regarding the claim of service connection for hearing loss of the right ear, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2008, which was clearly prior to the August 2009 rating decision that is the subject of this appeal.  This letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was also provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Board acknowledges that the Veteran's complete service treatment records are not on file, as it appears to only contain his December 1982 enlistment examination and some dental records.  As detailed in a July 2009 Memorandum, the RO listed the steps undertaken to obtain these records, and made a formal finding of unavailability of service treatment records.  The RO notified the Veteran by way of a May 2009 letter that the National Personnel Records Center (NPRC) did not have the records, that the Veteran should submit his original service treatment records or photocopies to VA if he had them, that he should respond within 30 days or a decision would be made without them, and that it was ultimately the Veteran's responsibility to provide the records.  This notice complies with the requirements of 38 C.F.R. § 3.159(e).  The Veteran was also informed of alternative sources of evidence that could substitute for the service treatment records.

The Board also notes that the Veteran did not appear to identify any post-service treatment records as part of his original May 2008 claim, nor did he identify any relevant evidence in response to the requests for such evidence via the June 2008 and May 2009 letters.  In fact, the Veteran responded in July 2008 and July 2009 to the effect that he had no other information or evidence to give VA to substantiate his claims.  Thus, the Board finds that he has not identified the existence of any relevant evidence that has not been obtained or requested.  

The Board further notes that the Veteran was accorded a VA audio examination in January 2010 which, as detailed below, made relevant findings regarding the claimed disabilities.  As these findings were based upon both an examination of the Veteran, and an accurate understanding of his medical history based upon review of the VA claims folder, the Board finds that this examination is supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to the findings/opinions expressed on this examination, nor is there any competent medical evidence which explicitly refutes the conclusions of this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's current appellate claims and they must be denied.

The Veteran essentially contends that he has both hearing loss and tinnitus as a result of exposure to arms fire while on active duty as a military policeman (MP).  He also contends that he was informed at separation that he had hearing loss.

In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Initially, the Board observes that the VA audio examination of January 2010 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
5
5
25
11
LEFT
5
10
10
65
80
41

Speech recognition scores were 96 percent for both ears.

No other audiological evaluation appears to be of record.  Therefore, the Board must find that the Veteran does not have a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385; i.e., none of the specified frequencies are 40 decibels or greater, nor are at least 3 of the specified frequencies at least 26 decibels or greater, nor is his speech recognition score less than 94 percent.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  Thus, the preponderance of the evidence is against this claim.

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  As such, at no time has he had a hearing loss disability for VA purposes.  

The Board also acknowledges the Veteran's contention that he was purportedly informed at the time of his separation from service that he had hearing loss.  Granted, no separation examination is of record and there is nothing else in the record which would lead the Board to doubt the sincerity of this contention.  However, in this case a hearing loss disability is specifically defined by 38 C.F.R. § 3.385, and without the requisite testing showing the criteria mandated by these regulatory provisions the Board cannot find he has a hearing loss disability for VA purposes.  As such, it is not the type of disability subject to lay observation pursuant to Jandreau, supra.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss of the right ear.  As the preponderance of the evidence is against this appellate claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Regarding the tinnitus claim, the Board notes that the Veteran was diagnosed with bilateral tinnitus at the January 2010 VA audio examination.  Thus, he does have a current disability.  Granted, there is no indication of tinnitus in the available service treatment records.  Nevertheless, the Board has already acknowledged that these records are incomplete.  Moreover, in his original May 2008 claim, the Veteran indicated that his ringing in the ears developed while on active duty.  He also indicated on a June 2008 VA Form 21-526 (Application for Compensation or Pension) that his tinnitus began in September 1984.  

The Board also notes that the issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis of the opinion of the January 2010 VA audio examiner.  Specifically, the examiner opined that due to the relatively late onset and infrequent nature of the tinnitus, the Veteran's bilateral tinnitus was less likely as not due to, the result of, or aggravated/initiated during the course of his service in the military from 1983 to 1986.  In other words, it appears the examiner was operating under the belief that the Veteran reported his tinnitus developed after service.  However, this is not entirely clear from the examination report itself.  For date and circumstances of onset the examination report states "[a]t least 5 years."  Such wording does not indicate that tinnitus has only been present for the past 5 years; i.e., it does not preclude tinnitus having begun more than 5 years ago.  Moreover, such a statement would appear inconsistent with the Veteran's 2008 statements that his tinnitus began while on active duty.

The Board also observes that there does not appear to be any dispute regarding the Veteran's account of his in-service noise exposure.  In fact, service connection was established for hearing loss of the left ear based upon the Veteran's account of such exposure.  

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles, supra.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  Moreover, the fact that the Veteran has been granted compensation for a service-related hearing loss of the left ear adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Additionally, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  

The Board also notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for his tinnitus.


ORDER

Service connection for hearing loss of the right ear is denied.

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


